                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

 UNITED STATES OF AMERICA,                             CR 18–05–BU–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 ADAM WALTER CAMPBELL,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on January 15, 2019. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Adam Walter Campbell’s

guilty plea after Campbell appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to one count of using and

                                           1
maintaining premises for manufacturing and distributing marijuana in violation of

21 U.S.C. § 856(a)(1) as set forth in Count III of the Indictment. In lieu of the

forfeiture allegation in the Indictment, Defendant agrees to the entry of a money

judgment of $100,000 subject to the conditions described in the parties’ Plea

Agreement. In forfeiture allegation in the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

51), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Adam Walter Campbell’s motion to

change plea (Doc. 42) is GRANTED and Adam Walter Campbell is adjudged

guilty as charged in Count III of the Indictment.

      DATED this 31st day of January, 2019.




                                          2
